Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wei-Jun Shieh on 10 August 2022.

The application has been amended as follows: 
	On Pages 41-42 of the written specification the paragraph numbered [00122] in applicants filed specification is amended as follows:

[00122] To address this limitation, one embodiment of the invention generates a challenge locally in a predetermined manner, thereby avoiding the client-to- server request for a challenge and the subsequent server. Figure 13 illustrates one particular embodiment in which the client device 1310 and server 1311 may initially establish a TLS (Transport Layer Security) channel at 1300. The authentication engine 1313 of the client device 1310 includes a local challenge generator 1320 which locally generates the challenge at 1301. Once generated, the authentication engine 1313 generates a challenge response 1302 including a signature over the challenge. The challenge response is transmitted at 1303 and challenge verification logic/circuitry 1321 on the server 1311 verifies the challenge at 1304 and verifies the response at 1305. The server 1311 retains the challenge and AppID for a specified duration as described below (e.g., until server-now > app-now+X + more). In one embodiment, the challenge verification logic/circuitry 1321 performs the verification at 1304-1305 by independently generating the challenge and signature and comparing the signature and/or challenge to the one received from the client device 1310. If verification is successful, the server 1311 transmits a confirmation at 1306.

Allowable Subject Matter
	Applicants arguments were considered persuasive for support in the specification given the context of the surrounding specification and in particular support found in the procedure displayed in Figure 13 of the Present Application. Based on the support found Examiner had entered an Examiner’s Amendment to the specification and does not consider it new matter.
Applicants particular procedure with the challenge and challenge response are both being transmitted to the server was not found in the prior art.
Additional prior art United States Patent Application Publication No.: US 2022/0029812 A1 (TAMIYA et al.) and United States Patent No.: US 11,190,504 B1 (Ah Kun et al.) Show variations of known challenge response setups that do not antedate or render obvious the presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN A KAPLAN/Examiner, Art Unit 2434